In this case appellant was convicted in the County Court of Gregg County of a violation of our law regarding tick eradication, and his punishment fixed at a fine of $25.
The facts involved in this case are substantially similar to those of Walker v. State, this day decided by this court. The tick eradication law is attacked by appellant upon the same grounds discussed and disposed of in the opinion in said Walker case. Being in accord with the views expressed therein, and finding nothing in the record in this case calling for any further discussion of either the facts or the law, we omit same. *Page 64 
Believing the law to be constitutional, and finding no error in the record, the judgment of the trial court will be affirmed.
Affirmed.